UNITED STATES DISTRICT COURT
NORTHERN DISTRICT OF NEW YORK
***************************************************
TYRONE WALKER,                                    *
                                Plaintiff,        *
                       -v-      17-cv-1008        *
JOSEPH BELLNIER, et al.,                          *
                                Defendants.       *
***************************************************


              TRANSCRIPT OF PROCEEDINGS
       BEFORE THE HONORABLE CHRISTIAN F. HUMMEL
                   January 23, 2020
             445 Broadway, Albany, New York


FOR THE PLAINTIFF:
TYRONE WALKER, Pro Se - Via Teleconference
Upstate Correctional Facility
P.O. Box 2001
Malone, New York 12953

FOR THE DEFENDANTS:
NEW YORK STATE ATTORNEY GENERAL'S OFFICE
BY: Lynn Knapp, AAG
The Capitol
Albany, New York   12224
                                                                 2
                     WALKER v BELLNIER - 17-cv-1008



 1            COURT CLERK:     The case is Walker versus
 2   Bellnier, et al., docket number 17-cv-1008.
 3            Appearances for the record, please.
 4            MS. KNAPP:     Good morning, your Honor.     I'm
 5   Assistant Attorney General Lynn Knapp.      I'm here this
 6   morning on behalf of the defendants.
 7            THE COURT:     Good morning, Ms. Knapp.
 8            MR. WALKER:     Tyrone Walker, the plaintiff.
 9            THE COURT:     Good morning, Mr. Walker.
10            The Court scheduled this conference this
11   morning to address Docket No. 54, which is a motion
12   filed by Mr. Walker seeking, among other things, to
13   compel further responses to various discovery demands
14   served upon defendants, and to reflect that Mr. Walker
15   does not consent to the jurisdiction of the magistrate
16   judge in this matter.    That motion was filed on
17   November 7th, 2019.
18            In that motion, Mr. Walker seeks additional
19   responses to interrogatories, his second set of
20   admission, and his request for production of documents.
21            In his motion of November 7th, 2019,
22   Mr. Walker references the arguments raised in his
23   September 9th of 2019 motion to compel at the time that
24   this motion was filed.    The Court had not as yet
25   rendered a decision with respect to his September 9th,


                 Lisa L. Tennyson, CSR, RMR, FCRR
               UNITED STATES DISTRICT COURT - NDNY
                                                                 3
                       WALKER v BELLNIER - 17-cv-1008



 1   2019, motion to compel.
 2            In the interim, since this motion was to be
 3   filed, the Court has in fact rendered a decision with
 4   respect to the September 9th, 2019, motion to compel.
 5   At present time, Mr. Walker has filed objections to that
 6   decision, which are pending before Chief United States
 7   District Court Judge Suddaby, and the defendants have
 8   filed a response to that appeal.
 9            Docket No. 55 is Ms. Knapp's response to
10   Mr. Walker's November 7th, 2019, motion to compel.     In
11   that response, Ms. Knapp incorporated by reference the
12   opposition which was filed to his earlier motion to
13   compel, which was filed on or about September 9th of
14   2019.
15            Mr. Walker and Ms. Knapp, it's my intention to
16   go through each of these voluminous requests, one at a
17   time, giving each party an opportunity to be heard where
18   necessary and to render a decision with respect to the
19   pending motion.    I'll then have a copy of today's
20   transcript prepared, when our court reporter has time,
21   and prepare an order and I will annex the transcript of
22   today's proceeding to that order and incorporate it by
23   reference.
24            Mr. Walker, sir, just as a preliminary matter,
25   I think you and I addressed this on the occasion that we


                    Lisa L. Tennyson, CSR, RMR, FCRR
                  UNITED STATES DISTRICT COURT - NDNY
                                                                  4
                      WALKER v BELLNIER - 17-cv-1008



 1   were last together with respect to your prior motion to
 2   compel but with respect to the issue of magistrate
 3   jurisdiction, I believe I explained to you that in fact
 4   there has been no consent by either you or Ms. Knapp to
 5   magistrate jurisdiction and, in fact, to the extent that
 6   I render any decision, you have the right to seek review
 7   of that decision in front of the District Court judge.
 8              Do you recall that conversation, Mr. Walker,
 9   sir?
10              MR. WALKER:    Yes.
11              THE COURT:    Mr. Walker, sir, I apologize.   I
12   can barely hear you.
13              MR. WALKER:    Yes.
14              THE COURT:    Okay.   So you understand,
15   Mr. Walker, sir, that no one is contending you consented
16   to magistrate judge jurisdiction but, rather, to the
17   extent I render a decision today which you or Ms. Knapp
18   or both of you are unhappy with, you can certainly
19   proceed, as you did in an earlier case, and file an
20   appeal of that magistrate decision to Chief Judge
21   Suddaby.   Do you understand that, sir?
22              MR. WALKER:    Yes.
23              THE COURT:    Okay.   The first item in dispute --
24   if I can just back up momentarily.
25              I would note that when Mr. Walker filed his


                   Lisa L. Tennyson, CSR, RMR, FCRR
                 UNITED STATES DISTRICT COURT - NDNY
                                                                   5
                     WALKER v BELLNIER - 17-cv-1008



 1   motion to compel on November 7th of 2019 he did not
 2   annex copies of the disputed interrogatories, request
 3   the production of documents or notice to admit.      I have
 4   obtained copies of those responses, as well as
 5   Mr. Walker's demands, directly from Ms. Knapp through a
 6   conversation which she had with Ms. Burtt of my office.
 7            Mr. Walker, sir, do you have in front of
 8   you -- if we start with your request for production of
 9   documents, sir, do you have those?
10            MR. WALKER:    Yes.
11            THE COURT:    All right.    I have requested
12   production of documents.     The first of which is
13   addressed to Donald Uhler.     Mr. Walker's request is
14   dated September 9th, 2019, and Ms. Knapp's response is
15   dated October 9th, 2019.
16            Mr. Walker, sir, with respect to the
17   document -- excuse me -- the response to your request
18   for production of documents directed to Donald Uhler,
19   which, if any, of those responses do you contend are
20   insufficient?
21            MR. WALKER:    A lot.
22            THE COURT:    In other words, Mr. Walker, you
23   filed this motion to compel but you did not go through
24   each and every request for production of documents and
25   indicate which you thought were adequate and which you


                 Lisa L. Tennyson, CSR, RMR, FCRR
               UNITED STATES DISTRICT COURT - NDNY
                                                                   6
                       WALKER v BELLNIER - 17-cv-1008



 1   thought were inadequate.      So in order to address those
 2   issues, I need to know specifically which of those
 3   requests you have an objection to, which of those
 4   responses you have an objection to.         I apologize.
 5               MR. WALKER:    As to photo number three.
 6               THE COURT:    So, we are going to begin,
 7   Mr. Walker, just bear with me.         So with respect for
 8   production for document of No.. 1, you have no objection
 9   to Ms. Knapp's response and request to No. 2 you have no
10   objections; is that correct?
11               MR. WALKER:    Correct.
12               THE COURT:    All right.    No. 3 reads as
13   follows:    Defendant Donald Uhler produce and permit to
14   inspect, view and copy a picture of the plaintiff's
15   most-recent institutional photo of his face, the whole
16   front view for 2019 with no glasses on.
17               Ms. Knapp has responded that defendants object
18   to this request because color photographs are not in the
19   possession, custody or control and DOCCS cannot provide
20   such photographs to inmates for reasons of safety and
21   security.
22               What's your objection, Mr. Walker, sir, and
23   why is that a proper subject of discovery under Rule 26?
24               MR. WALKER:    Judge, well, dealing with myself
25   in terms of a lot of health issues and I've aged over


                    Lisa L. Tennyson, CSR, RMR, FCRR
                  UNITED STATES DISTRICT COURT - NDNY
                                                                      7
                        WALKER v BELLNIER - 17-cv-1008



 1   19 years, so these are factors that play in regard to
 2   whether I should be detained in SHU, so, therefore, I
 3   want a clear photograph because a photo is available.
 4   They have a direct dealing with the photos and a digital
 5   photo, so they have that and it's not a security issue
 6   because they have the photo.
 7             THE COURT:      Just because they have them,
 8   Mr. Walker, doesn't mean it's not a security issue but,
 9   Ms. Knapp, I'm not certain I understand why giving him a
10   copy of his own picture is a security issue.
11             MS. KNAPP:      Yes, your Honor.     When I inquired
12   about that, it's not just giving him a copy of his photo
13   but it's the color copy of his photo that presents the
14   safety and security issue because apparently they are
15   then, on occasion, used to make forms up, fake I.D.s and
16   for other reasons.     So they don't release color copies
17   of the photo.
18             THE COURT:      Do they have black and white
19   photos?
20             MS. KNAPP:      He's been given a black and white
21   copy.
22             THE COURT:      Mr. Walker, sir, do you have a
23   black and white copy of your photo?
24             MR. WALKER:      Actually not one with my whole
25   front view.     I got one with my side, with -- with


                  Lisa L. Tennyson, CSR, RMR, FCRR
                UNITED STATES DISTRICT COURT - NDNY
                                                                    8
                       WALKER v BELLNIER - 17-cv-1008



 1   glasses on.    I had requested one without the glasses on.
 2               THE COURT:    Have they recently taken a picture
 3   of you without your glasses on, Mr. Walker?
 4               MR. WALKER:    Yes, they do.    And -- and in
 5   fact, one that I was provided with with the glasses on
 6   has one, a real small one where you can't really see
 7   because it's black and white and it's real small.
 8               THE COURT:    Mr. Walker, I'm going to direct
 9   that they provide you with a copy of a black and white
10   photo depicting you without your glasses on.
11               MR. WALKER:    Yes.   The front view.
12               THE COURT:    Mr. Walker, I just agreed with
13   you, sir.
14               MR. WALKER:    All right.
15               THE COURT:    Thank you.    What is the next one
16   you object to?
17               MR. WALKER:    I would like No. 6, which is
18   pertaining to the visiting room, the storage documents
19   related to the plaintiff in and out of the property to
20   the visiting room in February and when it was retrieved
21   in April.
22               THE COURT:    So, request No. 6 reads as
23   follows:    Defendant Donald Uhler produce and permit to
24   inspect, view and copy plaintiff's visiting room and
25   storage documents in relation to plaintiff sending his


                    Lisa L. Tennyson, CSR, RMR, FCRR
                  UNITED STATES DISTRICT COURT - NDNY
                                                                 9
                     WALKER v BELLNIER - 17-cv-1008



 1   property to the visiting room in February and when it
 2   was retrieved in April of 2017.
 3            What does that have to do, Mr. Walker, sir,
 4   with the issues raised in your complaint?
 5            MR. WALKER:    Okay.   Now, I asked for that
 6   view, it states that I wanted to assault the deputy
 7   superintendent of security, Paul Woodruff, because he
 8   wouldn't let me send my property out.      Meanwhile, the
 9   fact is, the documents show that -- that he did allow me
10   to send my property out on -- in February, and it went
11   in the visiting room in February, and my people forgot
12   to take it with them, and then he extended the courtesy
13   to me and didn't let them destroy it according to the
14   14-day rule that they had, and then the next time, the
15   administration let my people came to visit and it took
16   over three months and ultimately, my property went out,
17   it was because of Deputy Superintendent of Security
18   Woodruff extending the courtesy to me to go to the
19   visiting room, wouldn't destroy according to the policy,
20   which completely contradicts and expose the fallacy of
21   me wanting to assault the deputy superintendent because
22   I wasn't sent out my property.
23            THE COURT:    Ms. Knapp, in her answer, has
24   indicated that they would make an effort to locate any
25   such documents, and if they locate and obtain such


                 Lisa L. Tennyson, CSR, RMR, FCRR
               UNITED STATES DISTRICT COURT - NDNY
                                                                  10
                       WALKER v BELLNIER - 17-cv-1008



 1   documents, they will provide them to you within the
 2   scope of discovery under the Federal Rules of Civil
 3   Procedure.
 4              Ms. Knapp, have you located any such
 5   documents?
 6              MS. KNAPP:    I believe any responsive
 7   documents, your Honor, have been provided to Mr. Walker
 8   already.
 9              THE COURT:    Mr. Walker, sir, they're saying
10   they don't have any additional documents beyond what
11   they've given to you.
12              MR. WALKER:    Well, they -- well, they -- they
13   never gave me the visiting room showing that my visitors
14   came during this time period 'cause, I never received
15   that, and I never received the -- the date in which
16   my -- my property was packed up out of storage in
17   February and sent out to the visiting room.
18              THE COURT:    I'm going to direct that Ms. Knapp
19   make a search and to the extent she has any such
20   documents, I'm going to direct they be provided to you.
21              What's your next objection, Mr. Walker?
22              MR. WALKER:    One second.
23              THE COURT:    Sure.   Take your time.
24              MR. WALKER:    No. 13.
25              THE COURT:    Mr. Walker, just bear with me,


                    Lisa L. Tennyson, CSR, RMR, FCRR
                  UNITED STATES DISTRICT COURT - NDNY
                                                                   11
                       WALKER v BELLNIER - 17-cv-1008



 1   sir, while I find No. 13.       All right?
 2             No. 13 reads:     Defendant Donald Uhler produce
 3   and permit to inspect, copy and view any and all time
 4   cuts plaintiff received from superintendent and deputy
 5   superintendent while he existed at the Clinton
 6   Correctional Facility.
 7             Ms. Knapp then sets forth an objection and
 8   then adds, notwithstanding said objections, however, a
 9   good faith effort is being made to locate said
10   documents.    If and when said documents are located and
11   obtained, and if such documents are within the scope of
12   discovery under the Federal Rules of Civil Procedure,
13   copies of same will be provided to plaintiff at a future
14   date.
15             Ms. Knapp, have you had any success in
16   locating such documents?
17             MS. KNAPP:     Again, your Honor, I believe we
18   provided Mr. Walker with any responsive documents.
19             THE COURT:     Mr. Walker, sir, did you receive
20   any documents which are responsive to interrogatory
21   No. 13?
22             MR. WALKER:     No.
23             THE COURT:     I'm going to direct that Ms. Knapp
24   again reach out to the folks at DOCCS, particularly to
25   Mr. Uhler, to see if there's such documents.       If there


                    Lisa L. Tennyson, CSR, RMR, FCRR
                  UNITED STATES DISTRICT COURT - NDNY
                                                                    12
                        WALKER v BELLNIER - 17-cv-1008



 1   are, they be provided to Mr. Walker.         If there are no
 2   such documents, that she state that DOCCS has been
 3   unable to locate such documents.
 4              What's next, Mr. Walker?
 5              MR. WALKER:     14.   That deals with same thing
 6   in terms of visiting -- the visiting room list because
 7   that shows that the visitors came up in February and
 8   then they came up in March and then they came up in
 9   April and the property wasn't released until April.
10              THE COURT:     No. 14 reads:     Defendant Donald
11   Uhler produce and permit to inspect, copy and view
12   plaintiff's complete visitation lists from 2008 to 2019.
13   I'm hard pressed to understand, Mr. Walker, why the
14   visitor list for an 11-year period of time --
15              MR. WALKER:     Actually, it's not 11-year period
16   of time.
17              THE COURT:     Well, math isn't my forte but 2008
18   to 2019 is 11 years I believe.
19              MR. WALKER:     Yes, that's -- that's correct.
20   You -- math is definitely your forte.
21              THE COURT:     Thank you.
22              MR. WALKER:     What I meant was that I don't
23   need it to 2008.     I only need it until 2014 when I began
24   ad seg.
25              THE COURT:     What you're looking for,


                   Lisa L. Tennyson, CSR, RMR, FCRR
                 UNITED STATES DISTRICT COURT - NDNY
                                                                13
                     WALKER v BELLNIER - 17-cv-1008



 1   Mr. Walker, if I understand you now, is from 2014 up
 2   until 2019; is that correct?
 3            MR. WALKER:    Yes, it's 2020 right now because
 4   I just went on a visit and -- but I needed mainly for
 5   that -- the period in which I sent out my property in
 6   which they claim that I wanted to assault the deputy of
 7   security because I couldn't send out my property.
 8            THE COURT:    Ms. Knapp, you can anticipate the
 9   question I'm going to ask you.     Have you made an effort
10   to see if those documents have been located?
11            MS. KNAPP:    Yes, your Honor.     I believe we
12   have given him everything that's responsive, and we did
13   assert also this was overly broad because --
14            THE COURT:    He's now limited it pretty
15   dramatically.
16            Ms. Knapp:    Yes, but everything that we have
17   had I believe we have given to Mr. Walker.
18            THE COURT:    I'm going to direct that Ms. Knapp
19   check with her folks, Mr. Waker, to make certain they
20   have given you everything.     To the extent there are
21   additional documents, they be provided to you.
22            MR. WALKER:    Yeah, I have a old copy of my
23   visiting list that -- that -- that includes all 2008,
24   that's why I don't need that but more relevant time
25   during an ad seg is based on that situation that I just


                 Lisa L. Tennyson, CSR, RMR, FCRR
               UNITED STATES DISTRICT COURT - NDNY
                                                                    14
                       WALKER v BELLNIER - 17-cv-1008



 1   spoke of.
 2               THE COURT:    Your ad seg situation I believe is
 3   from 2014 to 2020; is that correct?
 4               MR. WALKER:    Exactly.
 5               THE COURT:    Okay.
 6               MR. WALKER:    Visiting room list is a regular
 7   standard data that the BOP has.
 8               THE COURT:    What's next, Mr. Walker?
 9               MR. WALKER:    Defendant -- 15.
10               THE COURT:    Defendant Donald Uhler produce and
11   permit to inspect, copy and view any and all deprivation
12   orders plaintiff received while at Upstate Correctional
13   Facility.
14               My recollection, Mr. Walker, sir, is that
15   Mr. Uhler was at the Clinton Correctional Facility, he's
16   not at Upstate.    Am I incorrect on that?
17               MR. WALKER:    Donald Uhler is at Upstate and is
18   the superintendent of Clinton right now.           When he was a
19   captain when he was in Clinton.
20               THE COURT:    Mr. Walker, sir, I apologize.
21   Perhaps I wasn't clear.      In your request for documents
22   it reads Defendant Donald Uhler produce and permit to
23   inspect, copy and view any and all deprivation orders
24   plaintiff received while at Upstate Correctional
25   Facility.


                    Lisa L. Tennyson, CSR, RMR, FCRR
                  UNITED STATES DISTRICT COURT - NDNY
                                                                 15
                     WALKER v BELLNIER - 17-cv-1008



 1            My only question, Mr. Walker, is -- and you
 2   certainly have more knowledge of this than I would -- I
 3   don't believe Mr. Uhler was ever at the Upstate
 4   Correctional Facility.    Am I incorrect in that?
 5            MR. WALKER:     Yes, it's incorrect.    He's the
 6   superintendent at Upstate Correctional Facility.
 7            THE COURT:    Mr. Walker, I haven't spent that
 8   much time at Upstate Correctional so I didn't know he
 9   was the superintendent there.     So at some period of time
10   before coming to the Clinton Correctional Facility,
11   Mr. Uhler was the superintendent at the Upstate
12   Correctional Facility?
13            MR. WALKER:     He's currently the superintendent
14   of Upstate Correctional Facility.
15            THE COURT:    Again, Mr. Walker, sir, I don't
16   have that much contact with the folks at DOCCS;
17   certainly not as much as you do.     So I didn't know he
18   was a superintendent at Upstate.
19            MR. WALKER:     Right.
20            THE COURT:    So now we are all on the same
21   page, you indicated that after stating your objections
22   they would provide you with any such documents.
23            Ms. Knapp, have you found any such documents?
24            MS. KNAPP:    Your Honor, with regard to that
25   particular request, we did make an inquiry and I think


                 Lisa L. Tennyson, CSR, RMR, FCRR
               UNITED STATES DISTRICT COURT - NDNY
                                                                  16
                       WALKER v BELLNIER - 17-cv-1008



 1   I'm pretty much sure we were told there were none, and
 2   if there were any, I'm sure I produced it to him.
 3               THE COURT:    There were no deprivation orders
 4   or there were no such documents?
 5               MS. KNAPP:    No deprivation orders.
 6               THE COURT:    Mr. Walker, Ms. Knapp tells me
 7   she's produced all the documents they have and there are
 8   in fact no deprivation orders at Upstate Correctional
 9   Facility.
10               MR. KNAPP:    Right.
11               THE COURT:    Okay.    What's your next objection?
12   I find the response to 15 to be adequate.
13               What's your next objection?
14               MR. WALKER:    All right.    16.
15               THE COURT:    They object to providing a
16   response to 16 and I agree.        Your request is overly
17   broad, burdensome, seeks information not relevant to
18   your litigation, and is not proportional to the needs of
19   the litigation.    It also involves security concerns when
20   you seek information regarding inmates' assault on
21   correctional staff.
22               I also note that the period encompasses almost
23   20 years, which is not a reasonable request.        As such, I
24   find their response to No. 16 to be adequate.        Your
25   request or your motion seeking a further response is


                    Lisa L. Tennyson, CSR, RMR, FCRR
                  UNITED STATES DISTRICT COURT - NDNY
                                                                      17
                       WALKER v BELLNIER - 17-cv-1008



 1   denied.
 2             What's the next one, Mr. Walker?
 3             MR. WALKER:     17.   17.
 4             THE COURT:     Again, the Court reaches the same
 5   conclusion it does with 17 as it did with 16.           The
 6   request regarding the number of inmates who were
 7   extracted from SHU during an almost 20-year period of
 8   time is simply irrelevant to your claim.           It's overly
 9   broad, it's burdensome, poses security risk, and
10   involves the personal privacy of other people, and it
11   goes to issues which are not the subject of this
12   litigation.    Your request for a further response to 17
13   is denied.
14             MR. WALKER:     18.
15             THE COURT:     The Court reaches the same
16   conclusion with respect to 18, 19, 20.
17             That brings us to -- what's your next
18   objection after 20, Mr. Walker?
19             MR. WALKER:     21.
20             THE COURT:     21 their response is they only
21   keep misbehavior reports for a ten-year period of time.
22   You're seeking a report from over 15 years ago and they
23   say it's been purged and they no longer have it.
24             What would you like me to do, Mr. Walker?
25             MR. WALKER:     Nothing.    If they don't have it,


                    Lisa L. Tennyson, CSR, RMR, FCRR
                  UNITED STATES DISTRICT COURT - NDNY
                                                                 18
                       WALKER v BELLNIER - 17-cv-1008



 1   they don't have it.
 2            THE COURT:      Well, then I find their response
 3   to be adequate that they specifically state misbehavior
 4   report has been purged, since correctional facilities
 5   only need to keep them for 10 years.
 6            MR. WALKER:      Thank you.
 7            THE COURT:      What's your next objection,
 8   Mr. Walker?
 9            MR. WALKER:      22.
10            THE COURT:      22 they indicated they have no
11   such documents.    They do not have copies of all the
12   Articles 78s which you filed since 2000 to 2019.
13            Given the fact that they have checked the
14   records, and they have no such record, I find their
15   response to be adequate.
16            What's your next objection, Mr. Walker?
17            MR. WALKER:      26.   26.
18            THE COURT:      The Court finds that their
19   response to 26 is adequate, and the Court finds that
20   your request is overly broad, burdensome, not
21   proportional to the information needed to conduct this
22   litigation.
23            The Court also finds that your request raises
24   security concerns regarding the administration
25   segregation status of inmates other than yourself.        The


                 Lisa L. Tennyson, CSR, RMR, FCRR
               UNITED STATES DISTRICT COURT - NDNY
                                                                   19
                        WALKER v BELLNIER - 17-cv-1008



 1   issues set forming in your litigation relates to the way
 2   in which you have been treated or, as you allege,
 3   mistreated, and the manner in which other inmates whose
 4   criminal history and institutional histories are
 5   different than yours have been treated is irrelevant.
 6               As such, your request for a further response
 7   to 26 is denied.     What's next, Mr. Walker?
 8               MR. WALKER:    28.
 9               THE COURT:    28.    Defendant Donald Uhler
10   produce and permit to inspect and view a copy of
11   Upstate's written policy on the Plexiglas on the cell
12   door.   The defendants, among other things, indicate
13   they're making a good faith effort to locate that, and
14   if it's located and a proper subject of discovery under
15   the Federal Rules of Civil Procedure, it will be
16   produced.
17               Ms. Knapp, where do you stand with respect to
18   that?
19               MS. KNAPP:    Your Honor, I believe that policy
20   states within the directive and we have offered that to
21   him and he said in the past that he already had it.
22               THE COURT:    Thank you.    Ms. Knapp indicates
23   the only document they have that would contain that
24   information, Mr. Walker, sir, is set forth in the
25   directive.    Ms. Knapp indicated she believed you have a


                    Lisa L. Tennyson, CSR, RMR, FCRR
                  UNITED STATES DISTRICT COURT - NDNY
                                                                    20
                       WALKER v BELLNIER - 17-cv-1008



 1   copy of the directive she's referencing.           Is that true,
 2   sir?
 3               MR. WALKER:    Yes, I have a copy of the
 4   directive, however, I don't believe that's the only
 5   document.
 6               THE COURT:    Well, DOCCS has indicated in their
 7   response that that's the only document they have which
 8   is responsive to your request.       Given the fact they have
 9   represented that's all that they have, I find that to be
10   an adequate response.
11               MR. WALKER:    All right.
12               THE COURT:    That would bring us next,
13   Mr. Walker, to your request with directed to James
14   O'Gorman.
15               MR. WALKER:    I believe it's duplicate of
16   the --
17               THE COURT:    That was my sense, Mr. Walker, but
18   I wanted to give you a chance to be heard.           With respect
19   to Mr. Walker -- excuse me, Mr. O'Gorman, I would give
20   the same rulings with respect to each of your issues
21   that you have raised with respect to Mr. Uhler.
22               I'm going to direct that defendants respond to
23   the O'Gorman request in the same fashion I directed they
24   provide additional information regarding Mr. Uhler.
25               To the extent that I found their prior


                    Lisa L. Tennyson, CSR, RMR, FCRR
                  UNITED STATES DISTRICT COURT - NDNY
                                                               21
                       WALKER v BELLNIER - 17-cv-1008



 1   responses to Mr. Uhler adequate, I find them adequate
 2   with respect to Mr. O'Gorman, and to the extent that I
 3   denied your request for additional documents with
 4   respect to Mr. Uhler, I make the same ruling and for the
 5   same reasons I set forth on the record with respect to
 6   Mr. Uhler.
 7             And, Mr. Walker, sir, the only two requests
 8   for production of documents I have are related to Uhler
 9   and O'Gorman.
10             That would seem then, Mr. Walker, to bring us
11   to the latest series of requests for admission that you
12   filed.   I would note for the record that the Court has
13   previously ruled on an excess of 600 requests for
14   admissions filed by Mr. Walker; that decision is
15   currently the subject of an appeal, which is Docket
16   No. 64, which is pending in front of Chief United States
17   District Court Judge Suddaby.
18             The Court would again note, as I noted in the
19   last decision and order, that notices to admit are
20   governed by Federal Rule of Civil Procedure 36(a)(4),
21   and as I noted earlier, requests for admissions are not
22   intended to be discovery devices like depositions or
23   requests to produce.     It's properly understood.
24   Therefore, your request to admit presupposed that the
25   party proceeding under it knows the facts or has the


                    Lisa L. Tennyson, CSR, RMR, FCRR
                  UNITED STATES DISTRICT COURT - NDNY
                                                               22
                      WALKER v BELLNIER - 17-cv-1008



 1   document and really wishes its opponent to concede their
 2   genuineness.   A party who desires to discover what the
 3   facts are should resort to other discovery devices
 4   rather than Rule 36.
 5            As a result, requests for admissions are
 6   required to be simple and direct and should promote the
 7   overall function of narrowing the issues before the
 8   Court at the time of trial.
 9            The manifest purpose of Rule 36 is to provide
10   a means of fulfilling one of the mandates of Rule 1 of
11   the Federal Rules of Civil Procedure, to reduce the cost
12   of litigation by eliminating the necessity of proving
13   facts which are not a substantial dispute, to narrow the
14   scope of disputed issues, and to facilitate the
15   presentation of cases to the trier of fact.
16            In this regard, requests for admissions are
17   generally used on factual matters upon which there is no
18   real dispute or to request a termination concerning the
19   genuineness of particular records or procedures.
20            Recognizing that this procedure is subject to
21   abuse, courts have excused parties from responding to
22   requests for admissions that are not designed to
23   identify and eliminated matters in which the parties
24   agree but, rather, seek information relating to a
25   fundamental agreement which is at the heart of the


                 Lisa L. Tennyson, CSR, RMR, FCRR
               UNITED STATES DISTRICT COURT - NDNY
                                                                  23
                      WALKER v BELLNIER - 17-cv-1008



 1   lawsuit.
 2              With that preface, Mr. Walker, sir, we are
 3   going to look first at the notice, your request for
 4   notice to admissions directed to Joseph Bellnier.
 5              Do you have those in front of you, Mr. Walker,
 6   sir?
 7              MR. WALKER:    Yes.   Yes, I have them in front
 8   of me.
 9              THE COURT:    That's good, Mr. Walker.   I was
10   just trying to organize things so I can proceed in what
11   appears to me to be a logical fashion.
12              With respect to the request for admissions
13   directed to the Defendant Joseph Bellnier, the Court
14   directs as follows:
15              The defendants are directed to provide a
16   further response to request for admissions No. 1 and 3.
17              The Court finds that the defendants have
18   provided an adequate answer to request for admissions
19   No. 6, 9, 11, 14 and 15.
20              With respect to requests for admissions No. 5,
21   16 and 17, that request is denied upon the grounds that
22   the request for admissions seek information upon which
23   there is a fundamental disagreement among the parties,
24   and the request for admission go to the heart of the
25   issue, excuse me, go to the issues which are at the


                   Lisa L. Tennyson, CSR, RMR, FCRR
                 UNITED STATES DISTRICT COURT - NDNY
                                                                     24
                       WALKER v BELLNIER - 17-cv-1008



 1   heart of this litigation.
 2               With respect to request for admissions No. 2,
 3   4, 7, 10, 12 and 13, those requests for admissions are
 4   denied, as the Court finds that the request for
 5   admissions seek information which are irrelevant.
 6               With respect to interrogatories 2, 8, 10, 12
 7   and 13, the Court finds that a further response is not
 8   required, as the request for admission is directed to a
 9   party who is not in possession of that information and
10   is not an appropriate person to respond to that request
11   for admission.
12               MR. WALKER:    You said interrogatory.
13               THE COURT:    I misspoke, Mr. Walker, sir.      I
14   apologize.
15               To restate, with respect to notice to admit
16   number 2, 8, 10, 12 and 13, they are denied as the
17   notices to admit are not the proper subject of a notice
18   to admit directed to this particular defendant.        As
19   such, no further response to the notice to admit is
20   required.
21               Mr. Walker, sir, that addresses all of your
22   interrogatories -- excuse me -- your requests for
23   admissions directed to Mr. Bellnier.
24               That brings us next to your request for
25   admissions directed to Donald Uhler.        Do you have Donald


                    Lisa L. Tennyson, CSR, RMR, FCRR
                  UNITED STATES DISTRICT COURT - NDNY
                                                                     25
                      WALKER v BELLNIER - 17-cv-1008



 1   Uhler in front of you, sir?
 2            MR. WALKER:     Yes.
 3            THE COURT:     With respect to interrogatory
 4   number -- excuse me.    I apologize; I keep saying
 5   interrogatory.   I'm going to talk about your
 6   interrogatories next, Mr. Walker.
 7            With respect to notice of request for
 8   admissions No. 1 directed to Donald Uhler, I'm going to
 9   direct that a further response be provided.
10            With respect to notice to admit No. 2, the
11   request for a further response is denied.         That notice
12   to admit is not the proper subject of a notice to admit
13   directed to this defendant.
14            With respect to requests for admission No. 3,
15   I'm going to direct that a further response be provided.
16            With respect to notice to admit No. 4, the
17   request for further response is denied, as the Court
18   finds that notice to admit seeks irrelevant information.
19            With respect to No. 5, notice to admit No. 5,
20   the Court is going to deny the request for a further
21   response, as notice No. 5 seeks information upon which
22   there's a fundamental dispute among parties and it goes
23   to the issues which are at the heart of this litigation.
24            With respect to notice to admit No. 6, the
25   Court finds the defendants have provided an adequate


                 Lisa L. Tennyson, CSR, RMR, FCRR
               UNITED STATES DISTRICT COURT - NDNY
                                                                     26
                       WALKER v BELLNIER - 17-cv-1008



 1   response.
 2               With respect to notice to admit No. 7, the
 3   request for further response is denied.            The Court finds
 4   this notice to admit seeks irrelevant information.
 5               With respect to notice admit No. 8, the
 6   request for further response is denied, as the Court
 7   finds that the notice to admit is not the proper subject
 8   of a notice to admit directed to this defendant.
 9               With respect to notice to admit No. 9 and
10   No. 10, the Court finds that both of those are not the
11   proper subject of a notice to admit directed to this
12   defendant.
13               With respect to notice to admit No. 10, the
14   request for further response is denied, as the Court
15   finds that notice to admit seeks information upon which
16   there's a fundamental disagreement among the parties.
17   It goes to the issues which are at the heart of this
18   litigation.
19               With respect to noticed to admit No. 12, the
20   request for further response is denied, as the Court
21   finds that the notice to admit seeks information which
22   is irrelevant to the issues in this litigation.
23               With respect to notice to admit No. 13, the
24   request for further response is denied, as the Court
25   finds that the notice to admit seeks information which


                    Lisa L. Tennyson, CSR, RMR, FCRR
                  UNITED STATES DISTRICT COURT - NDNY
                                                                27
                        WALKER v BELLNIER - 17-cv-1008



 1   is irrelevant to the issues set forth in this
 2   litigation.
 3               With respect to notice to admit No. 14, the
 4   Court finds that the response is adequate, as documents
 5   have been provided to the plaintiff which contain
 6   information which he seeks in this notice to admit.       The
 7   Court would further note that this notice to admit is
 8   improper and it's not the proper subject of a notice to
 9   admit directed to this defendant.
10               The Court is going to direct that a further
11   response be provided to -- excuse me -- notice to admit
12   No. 15, the response to the notice to admit is not
13   adequate.     The Court is going to deny the motion seeking
14   a further response to notice to admit No. 16, as it
15   seeks information upon which there's a fundamental
16   disagreement among the parties, and it goes to the
17   issues at the heart of this litigation.
18               With respect to notice to admit No. 17, the
19   Court is going to direct that a further response be
20   provided to the notice to admit.
21               Mr. Walker, sir, that addresses your motion to
22   compel as far as it pertains to the second request for
23   admissions directed to Mr. Uhler.
24               That brings us next, Mr. Walker, sir, to
25   Mr. Woodruff.     Do you have Mr. Woodruff in front of you?


                    Lisa L. Tennyson, CSR, RMR, FCRR
                  UNITED STATES DISTRICT COURT - NDNY
                                                               28
                     WALKER v BELLNIER - 17-cv-1008



 1            MR. WALKER:     Yes, sir.
 2            THE COURT:     Not personally but his request for
 3   admissions?
 4            MR. WALKER:     Yes.
 5            THE COURT:     With respect to the request for
 6   admissions directed to Defendant Paul Woodruff, the
 7   Court directs that a further response be provided to
 8   request for admission No. 1, 3 and 15.      The Court finds
 9   that adequate answers have been provided to the request
10   for admissions directed to Mr. Woodruff, which are
11   No. 6, 9, 11, and 14.
12            The plaintiff's motion to compel seeking
13   further responses to notices to admit No. 5, 11 and 16
14   are denied, as those requests for admissions seek
15   information upon which there's a fundamental
16   disagreement among the parties and seeks information
17   which goes to the heart of the issues in this
18   litigation.
19            Mr. Walker's request for further responses to
20   notice to admit No. 2, 4, 7, 10, 12 and 13 are denied as
21   that notice to admit or those notices to admit seek
22   irrelevant information.
23            Notices to admit No. 2, 8 and 10 are denied,
24   as they are not the proper subject of a notice to admit
25   directed to Mr. Woodruff.


                 Lisa L. Tennyson, CSR, RMR, FCRR
               UNITED STATES DISTRICT COURT - NDNY
                                                               29
                     WALKER v BELLNIER - 17-cv-1008



 1            Mr. Walker, that addresses all of your
 2   requests for admissions directed to Defendant Woodruff.
 3            That brings us next to your request for
 4   admissions directed to Defendant Joanne Fitchette.   Do
 5   you have those in front of you, Mr. Walker?
 6            MR. WALKER:    Yes.
 7            THE COURT:    With respect to Defendant Joanne
 8   Fitchette, the Court is directing that further responses
 9   be provided to notices to admit No. 1 and 3.
10            With respect to plaintiff's request for
11   admissions, the Court finds that adequate responses have
12   been provided to request for admissions No. 6, 9 and 14.
13            Plaintiff's request for further responses to
14   the notices to admit dated -- excuse me -- No. 5, 11 and
15   15 are denied, as they seek information upon which
16   there's a fundamental disagreement between the parties
17   and seeks information which goes to the heart of this
18   litigation.
19            Plaintiff's motion to compel seeking further
20   responses to requests for admission No. 2, 4, 7, 10, 12
21   and 13 are denied upon the grounds that they are
22   irrelevant and not related to the issues in this
23   litigation.
24            With respect to notices to admit No. 2, 4, 7,
25   8, 10, 11, 13, 14 and 16, those are denied, the request


                 Lisa L. Tennyson, CSR, RMR, FCRR
               UNITED STATES DISTRICT COURT - NDNY
                                                                  30
                       WALKER v BELLNIER - 17-cv-1008



 1   of further responses denied.       They are not the proper
 2   subject of a notice to admit directed to this defendant.
 3              Mr. Walker, sir, that addresses all of your
 4   requests for admissions directed to Defendant Joanne
 5   Fitchette.
 6              That brings us next, Mr. Walker, sir,
 7   to Defendant Melissa Cook.       Do you have the request for
 8   admission related to Miss Cook in front of you, sir?
 9              MR. WALKER:    Yes.
10              THE COURT:    With respect to Defendant Melissa
11   Cook, the plaintiff's motion to compel further responses
12   to his request for admission, the Court rules as
13   follows:
14              The Defendant Melissa Cook is directed to file
15   a further response to notice to admit No. 1.
16              With respect to responses to notice to admit
17   No. 3, 6, 9, 14 and 15, the Court finds the defendants
18   have provided adequate responses.
19              With respect to notice -- request for
20   admission No. 5 and 11, the motion seeking compel to
21   further responses is denied, as the Court finds those
22   notices to admit seek information upon which there's a
23   fundamental disagreement between the parties, and the
24   notice to admit goes to the issues which are at the
25   heart of this litigation.


                    Lisa L. Tennyson, CSR, RMR, FCRR
                  UNITED STATES DISTRICT COURT - NDNY
                                                                  31
                        WALKER v BELLNIER - 17-cv-1008



 1              With respect to notices to admit No. 2, 4, 7,
 2   10, 12 and 13, the motion seeking to compel further
 3   responses is denied upon the grounds that the Court
 4   finds those notices to admit are irrelevant.
 5              With respect to notices to admit No. 2, 4, 7,
 6   8, 10, 12, 13 and 14, the motions seeking to compel
 7   further response is denied upon the grounds that the
 8   Court finds that the notice to admit is not the proper
 9   subject of a notice to admit directed to this particular
10   defendant.
11              Mr. Walker, sir, that addresses all of your
12   requests for admissions directed to Miss Cook.
13              That brings us next to your request for
14   admissions directed to James O'Gorman.         Do you have
15   those in front of you, Mr. Walker?
16              MR. WALKER:     Yes.
17              THE COURT:     With respect to plaintiff's motion
18   to compel further responses to admissions directed to
19   Defendant James O'Gorman, the Court rules as follows:
20              The motion to compel further responses is
21   granted.     With respect to responses No. 1 and 3, the
22   defendant is directed to provide a further response to
23   those requests for admissions.
24              The Court finds with respect to notice to
25   admit No. 6, 9, 13 and 15 that the defendant has


                    Lisa L. Tennyson, CSR, RMR, FCRR
                  UNITED STATES DISTRICT COURT - NDNY
                                                              32
                        WALKER v BELLNIER - 17-cv-1008



 1   provided an adequate response and, therefore, the motion
 2   to compel with respect to those numbered requests for
 3   admission is denied.
 4            Plaintiff's motion seeking to compel
 5   additional responses to notices to admit No. 5, 8, 11,
 6   16 and 17 are denied on the grounds that each of those
 7   notices to admit seek information upon which there's a
 8   fundamental disagreement between the parties, and those
 9   notices to admit go to the issues which are at the heart
10   of this litigation.
11            Plaintiff's motion seeking to compel further
12   responses to request for admission No. 2, 7, 10, 12 and
13   13 are denied on the grounds that the Court finds those
14   notices to admit are directed to information which is
15   irrelevant, not related to the issues in this
16   litigation.
17            With respect to responses 2, 5, 7, 8, 10, 11,
18   12, 14 and 17, plaintiff's motion seeking to compel
19   further response is denied, as those notices to admit
20   are not the proper subject of a notice to admit directed
21   to Mr. O'Gorman.
22            That, Mr. Walker, sir, addresses all of
23   your -- all of the issues raised in your motion to
24   compel further responses to request for admissions.
25            That brings us next to the disputed


                 Lisa L. Tennyson, CSR, RMR, FCRR
               UNITED STATES DISTRICT COURT - NDNY
                                                                   33
                       WALKER v BELLNIER - 17-cv-1008



 1   interrogatories, Mr. Walker.      Do you have your
 2   interrogatories in front of you?
 3            MR. WALKER:      Yes.
 4            THE COURT:      The service of interrogatories is
 5   governed by Rule 33 of the Federal Rules of Civil
 6   Procedure, and Rule 33(a)(1) provides unless otherwise
 7   stipulated or ordered by the Court, a party may serve on
 8   any other party no more than 25 written interrogatories,
 9   including all discrete subparts.
10            It's my understanding what happened,
11   Mr. Walker, sir, is you served these interrogatories
12   upon Ms. Knapp.     These interrogatories being dated
13   July 3rd of 2019.     Ms. Knapp rejected your
14   interrogatories upon the grounds that each of your
15   interrogatories contained more than 25 interrogatories
16   or discrete subparts and she advised you she would not
17   answer them because they exceeded the number of
18   interrogatories permitted by Rule 33.
19            You then re-served the interrogatories and
20   re-dated them on September 18th of 2019.
21            Mr. Walker, sir, Ms. Knapp contends that your
22   interrogatory requests directed to Defendants exceed 25
23   in number and therefore she did not answer them.
24            What's your response to that, Mr. Walker?
25            MR. WALKER:      That's inaccurate.       She said


                 Lisa L. Tennyson, CSR, RMR, FCRR
               UNITED STATES DISTRICT COURT - NDNY
                                                                    34
                       WALKER v BELLNIER - 17-cv-1008



 1   subparts.    The first time she was saying it was compound
 2   question.    I acknowledged the validity of the statement
 3   and I did the whole thing over.       Second time she claimed
 4   that it's a subparts, is a three -- that it's a -- they
 5   constitute more than 25 interrogatories.
 6               Now according to the law, the subpart of the
 7   discrete because it's separate interrogatory when
 8   there's lots of independent questions posed by the basic
 9   interrogatory.    Each -- and, I mean, also necessarily
10   related to the primary interrogatory.        So each one of
11   mine fall in the category to constitute a single subpart
12   equals one interrogatory, and I wrote her pertaining to
13   that, showing her case law that says subpart is --
14   constituted one interrogatory.       She rejected it further.
15               THE COURT:   Ms. Knapp, what's your -- let's
16   take, for example, a look at the interrogatories
17   directed to Joseph Bellnier that's dated September 18th
18   of 2019, which is No. 22 but Mr. Walker's
19   interrogatories contain certain subparts, for want of a
20   better phrase.
21               MS. KNAPP:   Yes, your Honor.     With regard to
22   the Bellnier interrogatories, although the
23   interrogatories are listed and number up to No. 22,
24   there are multiple interrogatories of that discrete
25   subparts, A, B and C, which bring them over the limit


                    Lisa L. Tennyson, CSR, RMR, FCRR
                  UNITED STATES DISTRICT COURT - NDNY
                                                                 35
                       WALKER v BELLNIER - 17-cv-1008



 1   set forth in the applicable federal Rule 33.
 2            I advised Mr. Walker in a timely manner that
 3   these were noncompliant, that he had to abide by the
 4   limits set forth and, again, with all of these discrete
 5   subparts, he is over the limit and these are
 6   noncompliant.
 7            THE COURT:      Mr. Walker, sir, there must be
 8   certain of these interrogatories which are more
 9   important to you than others; isn't that true?
10            MR. WALKER:      Yes.
11            THE COURT:      For example, why do you need to
12   know how old somebody is?
13            MR. WALKER:      Based on their judgment and
14   ruling, perhaps that might -- why they can't give me
15   meaningful review.
16            THE COURT:      Do you think as people get older
17   they don't become wiser, Mr. Walker?
18            MR. WALKER:      Not necessarily.
19            THE COURT:      I didn't sense you felt that way
20   about me, Mr. Walker, that's why I asked.
21            MR. WALKER:      Kicks in all types of things
22   basically.    But, you know, actually, that is not a --
23   that is not really a -- really necessity but, however,
24   the questions in terms of being the subparts in terms of
25   being discrete and separate is validated all day because


                    Lisa L. Tennyson, CSR, RMR, FCRR
                  UNITED STATES DISTRICT COURT - NDNY
                                                                    36
                       WALKER v BELLNIER - 17-cv-1008



 1   each one of them is allowed to me and it's actually
 2   independent for the question posed by the basic
 3   interrogatory, and it's related to the primary
 4   interrogatories, so --
 5              THE COURT:    Mr. Walker, let me ask you a
 6   question, sir.    It appears to me, and you're much more
 7   familiar with these documents than I am.           Your
 8   interrogatory is directed to each of the defendants
 9   appear pretty similar to me.      Is that true or am I
10   incorrect?
11              MR. WALKER:    Yes.
12              THE COURT:    Are they identical?
13              MR. WALKER:    Not exactly.     There's different
14   ones but it is pretty much similar, though.           It's pretty
15   similar.
16              THE COURT:    All right.    Over Ms. Knapp's
17   objection, in view of the Second Circuit's directive
18   that we show special solicitude to inmates, I'm going to
19   direct that she answer some of these interrogatories,
20   Mr. Walker.    Frankly, having gone through your
21   interrogatories at great length, there are more 25 but
22   because you're an inmate, I'm going to go through these
23   with you and direct that she respond to them.
24              I'm going to direct that she not respond to
25   interrogatory No. 1.     The issue of how old someone is


                    Lisa L. Tennyson, CSR, RMR, FCRR
                  UNITED STATES DISTRICT COURT - NDNY
                                                                  37
                      WALKER v BELLNIER - 17-cv-1008



 1   just not relevant.     I'm going to direct that she provide
 2   you with the response to interrogatory No. 2,
 3   interrogatory No. 3.
 4             I'm going to direct she not provide a response
 5   to interrogatory No. 4.     I find it vague and confusing
 6   as to what qualifications are required in order to hold
 7   a position.
 8             I'm going to direct she provide you with a
 9   response to interrogatory No. 25.      Excuse me, No. 5,
10   including the various parts.
11             I'm going to direct that she provide you with
12   a response to interrogatory No. 6.       I'm going to direct
13   she provide you with a response to No. 7.         I'm going to
14   direct she provide you with a response to response to
15   No. 8.   I'm going to direct she not provide you with a
16   response to interrogatory No. 9; I find it irrelevant
17   and will carry you well over the 25 number.
18             With respect to interrogatory No. 10, is your
19   question -- did you receive nine administrative seg
20   reviews on the same date, Mr. Walker?
21             Mr. Walker, are you still there, sir?
22             MR. WALKER:    Yes.   On January 22nd, 2019.
23             THE COURT:    My question is, did you actually
24   receive nine separate ones on that date?
25             MR. WALKER:    Yes.


                  Lisa L. Tennyson, CSR, RMR, FCRR
                UNITED STATES DISTRICT COURT - NDNY
                                                                    38
                        WALKER v BELLNIER - 17-cv-1008



 1              THE COURT:     Okay.
 2              MR. WALKER:     And it has a     administration
 3   stamp on it too.
 4              THE COURT:     That's fine, Mr. Walker.     I didn't
 5   understand your question.         I will direct they respond to
 6   No. 10.
 7              I find No. 11 to be irrelevant, overly broad,
 8   burdensome, seeking information not related to this
 9   litigation.    I'm not going to respond to 11.
10              Mr. Walker, No. 12 you asked him for hundreds
11   of cases involving inmates in SHU in the last 18 years.
12   It's overly broad, it's burdensome, it seeks information
13   not related to this litigation.         I find -- make the same
14   ruling with respect to 13.         I'm going to direct they
15   provide you with a response to 13-B, not A, but 13-B; I
16   find that response to be relevant.
17              I will direct they provide you with a response
18   to 14; direct they not provide you with a response to
19   15, the question is argumentative, it assumes facts not
20   in evidence.    It goes to the issues of the heart of the
21   litigation as to whether or not you received a
22   meaningful review.
23              I will direct they provide you with a response
24   to 16.    To the extent that Mr. Bellnier can answer, I
25   will direct they provide you with a response to 17.           I'm


                   Lisa L. Tennyson, CSR, RMR, FCRR
                 UNITED STATES DISTRICT COURT - NDNY
                                                                39
                      WALKER v BELLNIER - 17-cv-1008



 1   going to direct they not provide you with a response to
 2   18; it's not the proper servicing of an interrogatory,
 3   it also goes to the issue of the heart of this
 4   litigation.
 5             I'll direct they provide you with a response
 6   to 19l.   I'll direct they provide you with a response to
 7   20, 21.   I'll direct they provide a response to 22, the
 8   first part but not the subpart A.
 9             Ms. Knapp, with that direction with respect to
10   those interrogatories, does that give you guidance as to
11   respond to the other sets or do you want to go through
12   each of the other sets?
13             MS. KNAPP:    Honestly, your Honor, I'm not sure
14   how -- he said they're similar but not exact.      I --
15             THE COURT:    Let's go through.
16             Ms. Knapp:    It does give me guidance but I'm
17   not sure if there's --
18             THE COURT:    Let's go through them.    Do you
19   have Melissa Cook in front of you, Mr. Walker?
20             MR. WALKER:    Yes.   Yes.
21             THE COURT:    Mr. Walker, you said these are
22   substantially similar to the ones that you served with
23   respect to Mr. Bellnier.
24             MR. WALKER:    If we are going to go over
25   another single one to --


                  Lisa L. Tennyson, CSR, RMR, FCRR
                UNITED STATES DISTRICT COURT - NDNY
                                                                 40
                       WALKER v BELLNIER - 17-cv-1008



 1            THE COURT:      Well, Ms. Knapp is not certain as
 2   to what different interrogatories may appear in
 3   different sets.    Given the guidance I gave her with
 4   respect to Mr. Bellnier, she's prepared to provide
 5   responses to those but -- do you understand what she's
 6   going to do?    Some of the questions may be different
 7   with respect to different people.
 8            MR. WALKER:      Yes.   So, if it's possible, I
 9   would appreciate that we can just go over the Parole
10   Woodruff one, and if that one is -- it's only a
11   few separate ones in there that I -- I would like
12   addressed.
13            THE COURT:      Okay.
14            MR. WALKER:      That's not necessarily in the
15   others ones so if we can address that one and then she
16   can have an idea of, you know, what else.
17            THE COURT:      I've got Paul Woodruff in front of
18   me; not personally but his interrogatories.        Do you have
19   those in front of you?
20            Mr. Walker, sir, do you have Paul Woodruff
21   request for interrogatory in front of you?
22            MR. WALKER:      Yes.
23            THE COURT:      We agree, I think, Mr. Walker,
24   that question one about how old he is is not
25   particularly important at this point.


                    Lisa L. Tennyson, CSR, RMR, FCRR
                  UNITED STATES DISTRICT COURT - NDNY
                                                                    41
                       WALKER v BELLNIER - 17-cv-1008



 1             MR. WALKER:     Yes.
 2             THE COURT:     They will provide you with a
 3   response to No. 2, No. 3.        No. 4 I previously directed
 4   that Mr. Bellnier did not have to provide a response to
 5   that.
 6             No. 5, I'll direct that he provide a response,
 7   Ms. Knapp.    To the extent that Mr. Woodruff has some
 8   idea as to how that information came to be in the
 9   record, I'll direct that he provide a response.        If he
10   doesn't have any personal knowledge, he can respond as
11   such.   I'll direct that a response be provided to 6 and
12   to 7.
13             I believe I directed that Mr. Bellnier not
14   provide a response to number 8; that is the subject of
15   the issues in this litigation.        I will direct he not
16   provide a response to No. 9; it's not relevant.
17             I'll direct he provide a further or provide an
18   interrogatory response to No. 10.        I'll direct that he
19   not provide a response to No. 11 for the same basis I
20   set forth with Mr. Bellnier.
21             I'm going to direct he not provide a response
22   to Nos. 12, 13 and 14 for the same reasons I set forth
23   with respect to Mr. Bellnier.        I'll direct he provide a
24   further response -- excuse me -- provide a response to
25   interrogatory No. 14.


                    Lisa L. Tennyson, CSR, RMR, FCRR
                  UNITED STATES DISTRICT COURT - NDNY
                                                                     42
                        WALKER v BELLNIER - 17-cv-1008



 1              I'm going to direct that he not provide a
 2   response to No. 15, as it's argumentative and goes to
 3   the issues at the heart of this litigation as to what is
 4   necessary for Mr. Walker to receive a meaningful review.
 5   It also assumes the fact that false information has been
 6   provided, which is clearly the subject of a dispute in
 7   this litigation.     I'll direct he provide a response to
 8   16 and 17.
 9              I'll direct he not provide a response to 18,
10   that interrogatory does not seek factual information
11   but, rather, goes to the issues at the heart of this
12   litigation.     I'll direct he be given a response to 19,
13   20 and to 21.
14              That addresses Mr. Woodruff, sir.        Does that
15   satisfy you or do you want me to go through additional
16   sets of interrogatories?
17              MR. WALKER:     No, I think that's pretty
18   suffice.
19              THE COURT:     Ms. Knapp, does that suffice for
20   you?
21              MS. KNAPP:     I believe so, your Honor.
22              THE COURT:     Ms. Knapp, how much time do you
23   need to do that?
24              MS. KNAPP:     Could I have 45 days from the date
25   I receive your order please?


                    Lisa L. Tennyson, CSR, RMR, FCRR
                  UNITED STATES DISTRICT COURT - NDNY
                                                                      43
                       WALKER v BELLNIER - 17-cv-1008



 1            THE COURT:      All right.    So I'm going to give
 2   Ms. Knapp 60 days from today to do that.           So today is
 3   the 23 of January.     I'm going to direct she file her
 4   responses by the 24th of February.
 5            Ms. Knapp:      That's only a month.
 6            THE COURT:      I apologize, as I indicated to
 7   Mr. Walker earlier, math is not my forte.           I meant to
 8   say March 25th.
 9            Ms. Knapp:      Sounds better.
10            THE COURT:      I'm a lawyer.     Mr. Walker, that
11   addresses all of your requests.       I'm now going to set a
12   deadline once you get those for the filing of
13   dispositive motions.
14            Do you anticipate filing a dispositive motion,
15   Mr. Walker?
16            MR. WALKER:      Yes.
17            THE COURT:      Okay.
18            MR. WALKER:      I -- and I -- and in the event
19   that this discovery matter could be resolved, I'll
20   definitely be moving for summary judgment.
21            THE COURT:      Well, once you get the
22   information, Mr. Walker, I'm going to give you 60 days
23   from the time you get the information to file your
24   dispositive motion.     Do you understand that?
25            MR. WALKER:      Yes.   You know, one little issue


                 Lisa L. Tennyson, CSR, RMR, FCRR
               UNITED STATES DISTRICT COURT - NDNY
                                                                     44
                        WALKER v BELLNIER - 17-cv-1008



 1   also.     I'm still not able to obtain copies from the law
 2   library.     You obtained interrogatories and from --
 3   from the attorney, however, I was never able to get you
 4   copies of any of those documents because I was denied at
 5   the law library.     They said it's not a part of this
 6   action and you said it's not part of this action.
 7               THE COURT:    I don't know what -- I don't
 8   understand what you're talking about, Mr. Walker, sir,
 9   but to the extent you have difficulties obtaining copies
10   to prepare your motion for dispositive motion, you need
11   to address that with the facility.         If for some reason
12   you can't get copies of documents that have already been
13   filed, notify the Court and we will see what we can do
14   to help you out.
15               MR. WALKER:    So basically you want me to put
16   in another motion.
17               THE COURT:    Trust me, the last thing in the
18   world I want you to do, Mr. Walker, is put in another
19   motion.     I'm uncertain what you want me to do for you,
20   Mr. Walker.
21               MR. WALKER:    The documents was -- clearly
22   stated the interrogatories was, which I filed and
23   reserved her without the -- everything else on it, and
24   now I'm going to go through the same process again.         The
25   documents you said that it was not a part of this


                    Lisa L. Tennyson, CSR, RMR, FCRR
                  UNITED STATES DISTRICT COURT - NDNY
                                                                  45
                       WALKER v BELLNIER - 17-cv-1008



 1   action, it's the only documents that I have.
 2             THE COURT:     I didn't say -- Mr. Walker, I
 3   don't know what you're talking about, sir.         What I said
 4   was, at the beginning of this conference, when you filed
 5   your motion you did not annex copies of the
 6   interrogatories, your interrogatories to their
 7   responses.    So, in order to --
 8             MR. WALKER:     I don't have copies.
 9             THE COURT:     Which is why, in order to move
10   this matter forward, Ms. Burtt, from my office, reached
11   out to Ms. Knapp, and I had them provide me with copies
12   of them so I could spend the last couple of days going
13   through them and preparing for toward's conference.
14             MR. WALKER:     I appreciate that.
15             THE COURT:     If in filing your motion for
16   summary judgment you need a copy of a document that was
17   previously provided to the Court or to Ms. Knapp, you
18   can let the Court know, and to the extent that I have
19   such a document and you don't, we will endeavor to get
20   you a copy.
21             MR. WALKER:     I'm talking about the documents
22   since being supplied the Court and the attorney were
23   copied to keep a copy for myself for summary judgment
24   motion.
25             THE COURT:     Well, again, Mr. Walker, I


                    Lisa L. Tennyson, CSR, RMR, FCRR
                  UNITED STATES DISTRICT COURT - NDNY
                                                                       46
                       WALKER v BELLNIER - 17-cv-1008



 1   apologize.    I don't understand what you're saying.         You
 2   intend to file a dispositive motion.           Is that correct?
 3               MR. WALKER:    Yes.
 4               THE COURT:    When you do that, you need to
 5   provide a copy of the motion to the Court so I can read
 6   it, and to Ms. Knapp so she can respond to it.
 7               MR. WALKER:    I need to have a copy for myself.
 8               THE COURT:    And you need to have a copy for
 9   yourself.
10               MR. WALKER:    Correct.
11               THE COURT:    So what difficulty do you
12   anticipate?
13               MR. WALKER:    I anticipate them -- me sending
14   to the law library with your court order saying that
15   this is the case for the docket number on them and then
16   returning, talking about is not a part of this action,
17   and then I file a motion and then you say it's not a
18   part of this action and there's no other action.
19               THE COURT:    Mr. Walker, I don't have any idea
20   what you're talking about.        I'm sorry.     You need to try
21   to explain to me more clearly.        I'm simply not following
22   what you are saying.
23               MR. WALKER:    All right.   Well, what I'm saying
24   is that the only problem that I'm having as far as
25   obtaining copies is that they require that I have a


                    Lisa L. Tennyson, CSR, RMR, FCRR
                  UNITED STATES DISTRICT COURT - NDNY
                                                                 47
                      WALKER v BELLNIER - 17-cv-1008



 1   court order that states that it's pertaining to this
 2   case, and when I have done that and provided it to the
 3   administration, your court order and the documents are
 4   the same docket number on it.      They denied me getting
 5   copies, saying I don't have a court order.
 6              Then when I file the motion, the -- the -- I
 7   obtain copies which you -- you determined that it was
 8   not part of this action.     It was no -- it was no
 9   other -- it was no other interrogatories or no other
10   case that I have with the same document number.
11              All these documents that you obtain from the
12   attorney, which I'm grateful that she was able to do
13   that, I couldn't obtain copies for them because I
14   provided you which I was supposed to do.
15              THE COURT:   So, Mr. Walker, if you have
16   difficulty obtaining copies when you go to make your
17   dispositive motion, send me a letter and I'll address it
18   for you.   I've never had to send an order to a law
19   library before to get them to let someone make copies.
20   So I'm somewhat confused as to why you're having that
21   difficulty but once your motion for -- your dispositive
22   motion is prepared, if you have difficulty making copies
23   so you can provide one to the Court and one to Ms. Knapp,
24   you notify the Court and we will see what we can do to
25   address that for you.


                   Lisa L. Tennyson, CSR, RMR, FCRR
                 UNITED STATES DISTRICT COURT - NDNY
                                                                     48
                       WALKER v BELLNIER - 17-cv-1008



 1               MR. WALKER:    All right.    Thank you.
 2               THE COURT:    All right.    So you are going to
 3   file your dispositive motion by the date I'm about to
 4   give you.    I'm going to give you 60 days, Mr. Walker and
 5   Ms. Knapp, to file your dispositive motions.          So they
 6   are going to get all of the additional discovery I
 7   directed them by March 25th.      So 60 days would be -- a
 8   little more than 60 days would be May 29th.
 9               MR. WALKER:    All right.
10               THE COURT:    Okay?
11               MR. WALKER:    Yes.
12               THE COURT:    So what's going to happen,
13   Mr. Walker, sir, our court reporter, Lisa, who is
14   diligently taking all of this down, is going to prepare
15   a transcript of today's proceeding.         I'm going to do an
16   order, and I'm going to send you a copy of the decision
17   and order with the transcript annexed, I'm going to send
18   a copy to Ms. Knapp as well, and if you or Ms. Knapp
19   fail to see the wisdom of what I've done, you can file a
20   appeal to Chief Judge Suddaby.         Do you understand that?
21               MR. WALKER:    Yes.
22               THE COURT:    Mr. Walker, that seems to address
23   all of the issues that are pending today.
24               You and Ms. Knapp have a nice weekend.       All
25   right?


                    Lisa L. Tennyson, CSR, RMR, FCRR
                  UNITED STATES DISTRICT COURT - NDNY
                                                              49
                      WALKER v BELLNIER - 17-cv-1008



 1            MR. WALKER:     All right.    Thank you.
 2            MS. KNAPP:     Thank you, your Honor.
 3            (Proceeding concluded)
 4                      * * * * * * * * * *
 5
 6
 7
 8                    C E R T I F I C A T I O N
 9
10
11        I, Lisa L. Tennyson, RMR, CSR, CRR, Federal
12   Official Realtime Court Reporter, in and for the United
13   States District Court for the Northern District of New
14   York, do hereby certify that pursuant to Section 753,
15   Title 28, United States Code, that the foregoing is a
16   true and correct transcript of the stenographically
17   reported proceedings held in the above-entitled matter
18   and that the transcript page format is in conformance
19   with the regulations of the Judicial Conference of the
20   United States.
21
22
23                     Lisa L. Tennyson, R.M.R., C.S.R., C.R.R.
24
25


                 Lisa L. Tennyson, CSR, RMR, FCRR
               UNITED STATES DISTRICT COURT - NDNY
